Citation Nr: 1526148	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for an arterial condition, to include as secondary to degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine (back disability).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal was previously before the Board in June 2013.  At that time, the Board found that the record raised the question of unemployability due to the back disability in appellate status.  Therefore, the Board added a TDIU claim to the issues listed on the Title page above.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  

Also at the time of the prior remand, the Board found that the issues of service connection for hypertension, an arterial condition, and GERD were inextricably intertwined with the issue of TDIU.  Although these issues were not in appellate status, as they were intertwined with an issue in appellate status, the Board directed that these three issues of service connection be adjudicated.  Subsequently, the RO denied these claims for service connection in a March 2015 rating decision.  In a June 2015 Written Brief Presentation, the Veteran's representative expressed dissatisfaction with these denials of service connection.  See 38 C.F.R. § 20.201 (2014).  On this basis, the Board now lists the issue on the Title page above and remands these claims to allow the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the prior Board remand, the Veteran underwent a March 2015 VA examination.  The Board had found that a remand to obtain this examination was necessary based on evidence that the Veteran's back disability now included neurological disabilities of the lower extremities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board found that this was possible evidence of worsening disability, which may lead to higher ratings for the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran's representative has contended, essentially, that this examination is inadequate.  After careful consideration of this examination report, the Board agrees.  The Board finds it useful to detail at some length the contents of this report.

During the March 2015 examination, the examiner noted that the Veteran's back was "slowly but surely giving out."  The Veteran constantly had pain for which he took a lot of pain pills.  The examiner also reported that the pain was worse at times.  The examiner then stated, however, that the Veteran did not report that flare-ups impact the function of the back.  In range of motion testing, the Veteran had flexion to 72 degrees.  The examiner went on to detail functional loss due to the pain, but then found that she was unable to state without resort to mere speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time in terms of the degrees of additional loss of range of motion.  In response to noting that the Veteran was unable to perform repetitive use testing, the examiner reported that the Veteran was very unsteady on his feet as he had a jerking/bobbing motion that is present when he moves and that, despite using a cane for stability, he continued to be at great risk for falls.  She indicated that the examination report supports the Veteran's statements describing functional loss with repetitive use over time.  However, she was unable to say without mere speculation, whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time because "there is insufficient medical evidence to make this assessment."  

Further, although noting findings such as positive straight leg raising tests, the examiner found that the Veteran did not have radicular pain; as noted, the Veteran has repeatedly reported such pain.  Later in the report, the examiner noted that the Veteran exhibited mild neuropathy of unknown etiology.  Regarding further findings of functional impact, the examiner wrote that the "Veteran's degree of impairment is total when considering his training and educational," discussing his history and training working as a barber.  When directly addressing questions related to TDIU, however, the examiner wrote that the Veteran's service-connected disabilities "would affect or impose work restrictions in fields of labor requiring light and heavy manual labor and would restrict the [V]eteran's ability to lift, pull or carry light and heavy leads for prolonged and short periods of time."  The examiner found that the service-connected disabilities would not affect or impose work restrictions in sedentary jobs.

As outlined above, the examination report is replete with inconsistencies.  The examiner found that there were no flare-ups, but the Veteran reported periods of increased pain; at the same time, the examiner noted that she would need to resort to speculation to detail the level of increased functional impairment due to the lack of medical evidence.  As pointed out by the representative, there is no indication that there is a barrier to obtaining this additional evidence, as the Veteran has made himself available for testing.  Later in the report, the examiner found that the "degree of impairment is total," but subsequently made findings indicative that the Veteran would still be able to complete many types of jobs.  For these reasons ,the Board finds a remand is necessary to allow for another VA examination to be scheduled, to be performed by a different examiner if possible.

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2015 from the Redding, California Outpatient Clinic (OPC).  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As discussed in the Introduction, the Veteran's representative filed a timely Notice of Disagreement to the denials of service connection for hypertension, an arterial condition, and GERD.  Therefore, an SOC regarding these issues must be issued to the appellant.  See Manlincon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since January 2015 from the Redding, California OPC.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After completing directive (1), schedule the Veteran for an appropriate VA examination to determine the degree of impairment due to his service-connected degenerative disc disease of the lumbar spine.  This examination should be performed by a different examiner than the one who performed the March 2015 examination, if possible.  The claims file and copies of all pertinent records should be made available for review in conjunction with the examination.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter the Veteran should be afforded an appropriate VA examination to determine the functional impairment caused solely by his service-connected disabilities (degenerative disc disease of the thoracolumbar spine; right knee trauma with history of post cruciate ligament tear; degenerative joint disease, right knee; rib fracture).  The claims file and copies of all pertinent records should be made available for review in conjunction with the examination.  The examiner should offer an opinion as to whether those service-connected disabilities either singly or taken together, combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent his education and occupational experience.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  If and only if the Veteran is found to be unemployable due to his service-connected disabilities, the AOJ should refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  Thereafter, readjudicate the Veteran's claims.  If either benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

6. Issue the Veteran an SOC on the issues of entitlement to service connection for hypertension, an arterial condition, and GERD.  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



